                        Case 20-16974-PDR    Doc 20    Filed 09/15/20    Page 1 of 2




         ORDERED in the Southern District of Florida on September 14, 2020.




                                                       Peter D. Russin, Judge
                                                       United States Bankruptcy Court
_____________________________________________________________________________




                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    FORT LAUDERDALE DIVISION

         IN RE:

         EUGENIA BENITEZ,                              Case No.: 20-16974-BKC-PDR
                                                       Chapter 7
                  Debtor.
                                                   /

                  AGREED ORDER GRANTING TRUSTEE’S MOTION FOR EXTENSION
                          OF TIME TO FILE OBJECTIONS TO EXEMPTIONS
                     (and cancelling hearing set for September 24, 2020 at 10 a.m.)


                  THIS CAUSE came before the Court on the Motion [ECF 17] filed by Trustee,

         Leslie S. Osborne to extend the deadline for filing objections to exemptions, currently

         set for hearing on September 24, 2020 at 10 a.m., and the Court having reviewed the

         Motion and being advised of an agreement between the parties, it is hereby

                  ORDERED AND ADJUDGED as follows:

                  1.    That the Motion is hereby GRANTED.
                 Case 20-16974-PDR             Doc 20      Filed 09/15/20        Page 2 of 2




        2.       That the Trustee shall have through and including September 28, 2020

within which to file any objections to exemptions in the above styled case.

        3.       The hearing on the Motion, scheduled for September 24, 2020 at 10 a.m.

is CANCELLED.

                                                     ###


SUBMITTED BY:
Leslie S. Osborne, Trustee
1300 N. Federal Hwy #203
Boca Raton, FL 33432
Telephone: (561) 368-2200
Facsimile: (561) 338-0350
Email: osbornetrustee@kennethrappaportlawoffice.com

Leslie S. Osborne, Trustee will serve copies of this Order to all parties in interest and file a Certificate of
Service with the Court.
